DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a mold cavity-28, which is not showing in the Figures as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga et. al. (US 20130181499) in view of Sakamoto (US 5176425).
Regarding Claims 1 and 9, Suenaga discloses an apparatus for molding a foam pad with a wire assembly for an automotive vehicle (abstract), the apparatus comprising: a mold bowl having a bottom surface and a peripheral wall extending therefrom (Figure 2A,2B); a mold lid having a top surface and operably coupled to the mold bowl to define a mold cavity there between (Figure 2A, 2B, [0075], mold -30, lid-31, bowl-32, cavity-35); including an upper ledge for vertically positioning the wire assembly-(Figure 2A, wire assembly-8 within the mold cavity between the bottom surface of the mold bowl and the top surface of the mold lid (Figure 2B-C, [0077], an upper ledge/bracket -40 with formation-39, positioning the wire assembly within the mold cavity between the bottom surface of the mold bowl and the top surface of the mold lid); and a holding element disposed along the upper ledge for horizontally positioning the wire assembly within the mold cavity spaced from the peripheral wall of the mold bowl (Figure 1D, [0066]- [0067], holding element/recessed   portion-7c with the raisings-40 the upper ledge for horizontal positioning of the wire assembly). Further, Suenaga does not disclose that one wire holder extending inwardly from the peripheral wall. In the same field of endeavor pertaining to the art, Sakamato discloses, a wire holder-60 extending inwardly from the peripheral wall (Figure 1, annotated below).




    PNG
    media_image1.png
    231
    361
    media_image1.png
    Greyscale

		Figure 1. Suenaga showing peripheral wall and wire holder
It would be obvious for one ordinary skilled in the art to combine the teachings of Suenaga with that of Sakamoto’s wire holder for the purpose of providing a good support to the wire assembly.
Regarding Claims 2 and 10, Suenaga discloses  the holding element is a recess in the upper ledge of the wire holder for accepting and retaining the wire assembly (Figure 1D,[0066]- [0067], holding element/recessed   portion-7c with the raisings-40 the upper ledge for horizontal positioning of the wire assembly).
Regarding Claims 3 and 11, Suenaga discloses the upper ledge extends horizontally from an upper portion of the peripheral wall (Figure 2B-C, [0077], an upper ledge/bracket -40 with formation-39, positioning the wire assembly).
Regarding Claims 4 and 12, Suenaga/Sakamoto disclose the wire holder further includes a medial edge extending vertically from a lower portion of the peripheral wall (Figure 1, wire holder-62 has a medial edge 62a, which is located a mid point of the wire assembly-60- which extend from the lower portion of the top of the outer frame-40 ) to intersect the upper ledge (Figure 2B-C, [0077], an upper ledge/bracket -40,Suenaga).
It would be obvious for one ordinary skilled in the art to combine the teachings of Suenaga upper ledge with that of Sakamoto’s wire holder for the purpose of desired structure of the frame assembly.
Regarding Claims 5 and 13, Sakamato discloses the wire holder further includes opposite and substantially planar first and second sides adapted for creating a narrow slot in the foam pad (Sakamoto, col 3, line 58-60).
Regarding Claims 6 and 14, Suenaga/Sakamoto disclose the medial edge of the wire holder ((Figure 1, wire holder-62 has a medial edge 62a, located at a mid point of the wire assembly-60- which extend from the lower portion of the top of the outer frame-40) intersects substantially perpendicularly with the upper ledge (Figure 2B-C, [0077], an upper ledge/bracket -40, Sakamato).
Regarding Claims 7 and 15 Suenaga/Sakamoto disclose the upper ledge of the wire holder (wire holder-60, Sakamato)  is vertically spaced from a top edge of the peripheral wall disposed opposite the bottom surface of the mold bowl (Figure 2B-C, [0077], an upper ledge/bracket -40,Suenaga).
Regarding claims 8 and 16, Sakamato discloses comprising a plurality of wire holders spaced apart around the peripheral wall of the mold bowl (Figure 1, wire holders 61 and 62).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743